Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

EXAMINER’S NOTES

Examiner acknowledges the filing of a terminal disclaimer.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 11 recites a system and a method respectfully, determining a parameter value used to perform a data model merging operation responsive to a request; the data model merging operation involving at least two data models each representative of data stored in at least one database; the parameter value indicating whether to execute or skip a particular process of the data model merging operation; determining context data for the data model merging operation; the context data extracted from at least one message associated with a previously- performed operation that at least partly matches the request; modifying the parameter value based on the context data; performing the data model merging operation, including using the modified data parameter value to determine whether to execute or skip the particular process during the requested data model merging operation.

The art of record, specifically Chen et al. (US 2012/0221536 A1), discloses a submodule transformation which skips operations and record said operations which have been skipped in a log. This distinguishes over the claimed invention because the claimed invention requires determining a parameter value used to perform a data model merging operation responsive to a request; the data model merging operation involving at least two data models each representative of data stored in at least one database; the parameter value indicating whether to execute or skip a particular process of the data model merging operation; determining context data for the data model merging operation.

Another prior art reference of record, Rasmussen et al. (US 2009/0313331 A1), discloses a system from a first and second peer system which maintain respective version of histories associated with the documents. This distinguishes over the claimed invention because the claimed invention requires the parameter value indicating whether to execute or skip a particular process of the data model merging operation; determining context data for the data model merging operation; the context data extracted from at least one message associated with a previously- performed operation that at least partly matches the request; modifying the parameter value based on the context data; performing the data model merging operation, including using the modified data parameter value to determine whether to execute or skip the particular process during the requested data model merging operation.

Another prior art reference of record, sun et al. (US 2022/0100765 A1), discloses determination of query satisfaction based on a predetermined condition, in addition skipping operation based on index determination. It is to be noted that sun et al. cannot be considered as prior art due to its data of publication and filling date.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. Therefore claims 1 – 20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SINGHAL et al. (US 2022/0214864 A1) Discloses multiple models compose and transformation of efficient deployment of system resources.

Grinstein et al. (US 2010/0268691 A1) Discloses a framework for data pooling and merging of data sets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167